Exhibit 10.2

TRANSPORTATION SERVICE AGREEMENT H001 Revision #1

SYSTEM: Churchtown      Holmesville   X   North Trumbull     

***SELECT ONLY ONE***

THIS AGREEMENT, made and entered into as of the 1st day of April 2013 by and
between COBRA PIPELINE CO. LTD. (“Company”) and Northeast Ohio Natural Gas
Company. (“Customer”)

WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Transportation Service to be Rendered. In accordance with the
provisions of the effective applicable transportation service provisions of
Company’s Tariff, on file with the Public Utilities Commission of Ohio (PUCO),
and the terms and conditions herein contained, Company shall receive the
quantities of gas requested by Customer to be transported and shall redeliver
said gas to Customer’s Delivery Point(s). The Point(s) of Receipt, Customer’s
Delivery Point(s), the Maximum Daily Quantity (MDQ) if applicable and the
quality of service shall be set forth in Section 7 of this Transportation
Service Agreement.

Section 2. Incorporation of Tariff Provisions. This Transportation Service
Agreement shall be subject to the provisions of the Company’s Tariff PUCO No. 1,
as the same may be amended or superseded from time to time, which is
incorporated herein by this reference.

Section 3. Regulation. This Transportation Service Agreement is contingent upon
the receipt and continuation of all necessary regulatory approvals and
authorizations. This Agreement shall become void or expire, as appropriate, if
any necessary regulatory approval or authorization is not so received or
continued.

Section 4. Term. This Transportation Service Agreement shall become effective as
of the Customer’s April 2013 billing cycle following its execution and shall
continue through the last day of Customer’s April 2014 billing cycle, provided
however, that the Agreement shall continue in effect after that date on a
year-to-year basis with each term ending on the last day of Customer’s April
billing cycle, unless terminated in accordance with this section.

Customer may terminate this Agreement, effective as of the end of the applicable
April 2014 billing cycle consistent with the above terms, or request a change in
the level or quality of service, upon written notice to Company on or before the
preceding April 30th, 2014. Company will approve or deny any request by Customer
to change the level or quality of service, to be effective as of the beginning
of its April billing cycle, on or before the preceding April, or as soon
thereafter as practicable.

Section 5. Notices. Any notices, except those relating to billing or
interruption of service, required or permitted to be given hereunder shall be
effective only if delivered personally to an officer or authorized
representative of the party being notified, or if mailed by certified mail to
the address provided in Section 7 of this Agreement.

Section 6. Cancellation of Prior Agreements. This agreement supersedes and
cancels, as of the effective date herein, any previous service agreements
between the parties hereto.

Section 7. Meter Data *  See “Exhibit A” Points of receipt into Cobra Pipeline
Company

  *  See “Exhibit B” Points of delivery from Cobra Pipeline Company



--------------------------------------------------------------------------------

TRANSPORTATION SERVICE AGREEMENT No. H001 Revision #1

SYSTEM: Churchtown    Holmesville  X  North Trumbull    

***SELECT ONLY ONE***

C. TRANSPORTATION SERVICE

 

Quality of Service:    FIRM (X) Maximum Daily Quantity (MDQ): 1,825 Dth   
INTERRUPTIBLE ( )

Production Gas Heat Content*:              Btu/cubic foot (attach latest sample
test)

Shrinkage: 3.5 %; After a date not earlier than three years from the date of the
Entry of the Public Utilities Commission approving Cobra’s Tariff, P.U.C.O.
No. 1, and each calendar year thereafter during the term hereof as that term may
be extended pursuant to Section 4 of this Transportation Service Agreement,
Company may adjust this shrinkage percentage to reflect its operating
experience.

Balancing Time Period: Monthly

D. PROCESSING AND COMPRESSION SERVICE* (applicable only if heat content is
greater than 1,130 Btu/cu. ft.):

Accepted: (X)

E. NOTICES

 

To Cobra:

  

To Customer:

Cobra Pipeline Co. Ltd    Northeast Ohio Natural Gas Company 3511 Lost Nation
Rd. Suite 213    5640 Lancaster Newark Rd Willoughby, Ohio 44094-7789   
Pleasantville, OH 43148 Attention: Customer Service    Attention: Martin Whelan
Phone: 440-255-1945    Phone: 740-862-3300 Fax: 440-255-1985    Fax:
740-862-6330

IN WITNESS WHEREOF, the parties hereto have accordingly and duly executed this
Agreement as of the date hereinafter first mentioned.

 

Cobra Pipeline Company, LTD.     Northeast Ohio Natural Gas Company X  

/s/ Jessica Carothers

    X  

/s/ Martin Whelan

  By:   Jessica Carothers       By:   Martin Whelan   Title:   Accounting
Manager       Title:   Vice President



--------------------------------------------------------------------------------

Addendum to contract H001 Revision #1 between Cobra Pipeline Company and
Northeast Ohio Natural Gas Company.

Cobra Pipeline Company, LTD agrees to extend Northeast Ohio Natural Gas Company
the right of first refusal to any additional Firm Transport Volumes requested on
the Holmesville System from any other transporter.

 

Cobra Pipeline Company Ltd.     Northeast Ohio Natural Gas Company

/s/ Jessica Carothers

   

/s/ Martin Whelan

Date  

04/01/2013

    Date  

04/01/2013